Citation Nr: 0808461	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-40 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to additional compensation based on the veteran's 
spouse's need for the regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his grandson


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2004 rating 
actions, by the Los Angeles, California, Regional Office 
(RO), which denied entitlement to special monthly 
compensation on account of a spouse who requires the regular 
aid and attendance (A&A) of another person.  The veteran 
perfected a timely appeal to that decision.  

On January 18, 2008, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge (VLJ), sitting at the RO.  A transcript of that hearing 
is of record.  At the hearing, the veteran submitted 
additional evidence for which he has provided written waiver 
of RO review under 38 C.F.R. § 20.1304 (2007).  

At the hearing, the veteran filed a motion to advance his 
case on the docket based on advanced age, which motion was 
granted in accordance with 38 C.F.R. § 20.900(c) (2007).  A 
February 2008 letter notifying the veteran that his motion 
was granted has been associated with the file.  


FINDING OF FACT

The evidence establishes that the veteran's spouse requires 
the daily assistance of another to protect herself from the 
hazards and dangers incident to her environment and that she 
needs to be accompanied if she ever leaves her immediate 
premises.  



CONCLUSION OF LAW

The criteria for additional compensation for regular aid and 
attendance for the veteran's spouse have been met.  38 
U.S.C.A. §§ 1115, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.351, 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in September 2004 from the RO to the veteran 
which was issued prior to the RO decision in November 2004.  
That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
November 2005 SOC provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Despite initial inadequate notice provided to the 
veteran on the disability rating or effective date elements 
of his claim, the Board notes that the veteran has not been 
prejudiced.  He has submitted several private medical 
statements in support of his claim.  His actions demonstrated 
that he had actual knowledge of the type of evidence needed.  
Moreover, the Board has rendered a favorable outcome below.  
Thus, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish benefits based on the veteran's 
spouse's need for the regular aid and attendance of another 
person, given that he has been provided all the criteria 
necessary for establishing additional benefits, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), hold that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran's claim for entitlement to additional 
compensation based on the need for regular aid and attendance 
for a spouse was received in July 2004.  Submitted in support 
of the claim was a medical statement from Dr. Riga Pemba, 
dated in June 2004, indicating that the veteran's wife was a 
patient at his clinic, Facey Medical Group.  Dr. Pemba noted 
that the veteran's wife has a history significant for 
allergic rhinitis, osteopenia with osteoarthritis, 
hypertension and chronic dizziness, the etiology of which was 
not know at the present time; he stated that diagnosis was 
suggestive of chronic benign positional vertigo.  Dr. Pemba 
indicated that the veteran's wife takes care of him; and, 
while she gets some help, the work that she is required to do 
is leading to increasing tiredness, dizziness and difficulty 
in coping with other activities of daily living.  

Of record is a medical statement from Dr. Joel D. Clarfield, 
dated July 21, 2005, indicating that the veteran's wife 
requires home assistance.  Dr. Clarfied noted that she has 
statis myositis, complicating background conditions of 
osteoarthritis, compression fractures, osteoporosis, 
congestive heart failure, carotid and peripheral artery 
stenosis.  

At a personal hearing in January 2008, the veteran testified 
that while his spouse tries to perform the household chores, 
she can't do them; he indicated that she limps and 
occasionally falls.  The veteran noted that while his spouse 
wears a hearing aid, she's pretty much deaf; he stated that 
they have a problem with communicating with one another due 
to her hearing difficulties.  The veteran testified that his 
spouse is able to bathe herself, but it takes a long time.  
The veteran related that his spouse needs help performing 
other household chores, and he is unable to help her much; he 
stated that she gets some help from her grandson.  The 
veteran indicated that his spouse goes to a chiropractor for 
her back and neck; however, he noted that she still has 
difficulty sleeping at night due to problems with leg spasms.  
The veteran related that his spouse suffers from vertigo; he 
stated that she gets dizzy spells to the point that she is 
unable to get out of bed.  The veteran indicated that his 
spouse has difficulty doing chores such as cooking and 
cleaning.  The veteran's grandson testified that his 
grandmother needs help leaving the house because she's unable 
to go up or down the stairs in front of the house.  The 
grandson further noted that the veteran's spouse fell off the 
commode; he also stated that she is unstable and is not 
really safe anywhere.  The veteran's grandson testified that 
his grandmother is required to wear a pad because her rectum 
leaks and she has soiled herself.  He also noted that his 
grandmother is unsafe in the kitchen because she has spilled 
things on herself, including grease, and she burned herself 
by getting too close to the stove.  

Submitted at the hearing was another medical statement from 
Dr. Clarfield, dated in December 2007, indicating that the 
veteran's wife has marked disability fatigue ability and 
chronic pain due to sjogrens syndrome, chronic obstructive 
pulmonary disease (COPD), interstitial lung disease, 
congestive heart failure, osteoporosis, valvular heart 
disease, hypertension, menieres disease, and generalized 
osteoarthritis.  


III.  Legal Analysis.

The veteran's spouse has been diagnosed with sjogrens 
syndrome, chronic obstructive pulmonary disease (COPD), 
interstitial lung disease, congestive heart failure, 
osteoporosis, valvular heart disease, hypertension, menieres 
disease, and generalized osteoarthritis; and, the veteran 
claims special monthly compensation (SMC) because of her 
disabilities.  

Any veteran entitled to compensation at the rates provided in 
38 U.S.C.A. § 1114 (West 2002), whose disability is rated not 
less than 30 percent, and whose spouse is a patient in a 
nursing home; or helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, is entitled to additional compensation.  38 
U.S.C.A. § 1115 (West 2002).  

Accordingly, increased compensation is payable to a veteran 
by reason of the veteran's spouse being in need of aid and 
attendance.  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  A spouse will be considered in 
need of regular aid and attendance if the spouse is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth in the Schedule.  See 38 C.F.R. §§ 3.351, 
3.352 (2007).  

The basic considerations in determining the need for regular 
aid and attendance of another person include the inability of 
claimant to dress or undress, or to keep ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid which does 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back; inability of claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to daily environment.  38 
C.F.R. § 3.352.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

The evidence indicates that, although the veteran's spouse is 
largely housebound, she is not chronically bedridden, nor has 
she been hospitalized.  It has not been contended, nor does 
medical evidence show, that she is legally blind.  Further, 
it is clear that the veteran's spouse is not confined to a 
nursing home because of mental or physical incapacity.  Thus, 
the first two criteria of 38 C.F.R. § 3.351(c) are not 
applicable in this case, and may not be used to support the 
veteran's claim for benefits for his spouse based on the need 
for regular aid and attendance of another person.  

As a consequence of the above, the veteran's spouse's 
entitlement to the sought after benefits turns upon whether 
evidence on file establishes a factual need for regular aid 
and attendance.  Applying the legal criteria to the facts of 
this case, the Board concludes that the evidence does 
establish a factual need for regular aid and attendance.  The 
evidence has clearly established that due to some combination 
of the veteran's spouse's disabilities, she requires regular 
aid and attendance for her daily activities and even for 
walking.  

Significantly, in his July 21, 2005 medical statement, Dr. 
Clarfield stated that the veteran's spouse needed home 
assistance due to her multiple physical conditions, which 
include: statis myositis, complicating background conditions 
of osteoarthritis, compression fractures, osteoporosis, 
congestive heart failure, carotid and peripheral artery 
stenosis.  In view of this opinion that the veteran's spouse 
requires assistance on a daily basis to protect her from 
hazards and dangers associated with her vertigo and general 
osteoarthritis, the absence of an opinion against the instant 
claim, and the veteran and his grandson's testimonies that 
her instability and inability to care for herself, special 
monthly compensation based on the need for regular aid and 
attendance for the veteran's spouse is granted entitlement.  

In short, the Board has been presented with medical evidence 
and lay testimony.  Based upon observation of the witnesses, 
the Board finds the testimony to be credible.  Cumulatively, 
the medical and lay evidence establishe that the spouse wears 
a pad, is unstable on her feet and while on a commode.  This 
clearly establishes a decrease in the ability to take care of 
the wants of nature and keep herself ordinarily clean.  
Accordingly, the veteran's claim for additional compensation 
based on a need for regular aid and attendance for his spouse 
may be granted in this case.  


ORDER

Entitlement to additional compensation based on the need for 
regular aid and attendance for the veteran's spouse is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


